 Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 1 of 30   PageID 907



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION

                                   )
RICHARD TERRY,                     )
                                   )
     Plaintiff,                    )
                                   )
v.                                 )     No. 20-cv-1133-TMP
                                   )
ANDREW SAUL, COMMISSIONER          )
OF SOCIAL SECURITY,                )
                                   )
     Defendant.                    )
                                   )

            ORDER AFFIRMING THE COMMISSIONER’S DECISION


     Before the court is plaintiff Richard Terry’s appeal from a

final decision denying his application for supplemental security

income under Title II of the Social Security Act (“the Act”), 42

U.S.C. §§ 401-34, filed on June 19, 2020. (ECF No. 1.) The parties

have consented to the jurisdiction of the United States magistrate

judge under 28 U.S.C. § 636(c). (ECF No. 15.) For the reasons

below, the Commissioner’s decision is AFFIRMED.

                         I.    FINDINGS OF FACT
     Plaintiff Richard Terry is a high school graduate who lives

in Lexington, Tennessee. (R. at 36, 203-04.) Terry lives with a

friend who provides him with shelter and support, although he buys

his own food with food stamps. (R. at 204.) He most recently worked

as a welder but was laid off in either 2007 or 2008 and has not

worked since. (R. at 35-36.) Terry filed the instant application
 Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 2 of 30          PageID 908



for disability benefits on January 10, 2018.1 (R. at 15.) His

application     alleges       that   he    suffers     from     twelve      medical

conditions, including         residual effects from           a cerebrovascular

accident,     cerebellar      ataxia,     diplopia,    reactive      depression,

anxiety, memory problems, long-term anticoagulant use, chronic

obstructive pulmonary disease (“COPD”), neuropathy, swelling of

the feet and the hands, being consistently out of breath, and an

inability to pick things up. (R. at 220.) His application alleged

that he became disabled on November 5, 2016, but his disability

onset date was later amended to September 20, 2018. (R. at 34,

203.) After his claim was denied initially and on reconsideration,

Terry    requested   a    hearing    before     an    ALJ.    (R.   at     115-17.)

Accordingly, a video hearing was held on May 17, 2019. (R. at 30.)

Terry and Nancy Hughes, a vocational expert, testified at the

hearing. (R. at 31.)

      According to testimony at the hearing, Terry’s disability

began on September 20, 2018. (R. at 34.) Prior to that date, Terry

testified that he had experienced “a few episodes of blacking out

and   falling.”   (R.    at    37-38.)    On   September      20,   2018,    Pat   –

apparently Terry’s landlord and roommate – discovered him in an




1Terry filed an earlier application for disability insurance
benefits on March 23, 2015. (R. at 56.) His earlier application
was denied after a hearing by an administrative law judge (“ALJ”)
on November 9, 2016. (R. at 65-66.) He did not appeal the ALJ’s
decision.
                                     - 2 -
 Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 3 of 30   PageID 909



incapacitated state and called an ambulance. (R. at 38.) Initially,

Terry refused to go to the hospital, but he testified that he

ultimately agreed to get in the ambulance. (R. at 38.) The next

thing he remembered was waking up at Jackson General Hospital. (R.

at   38.)   According   to   Terry,   he   suffered   a   cardiac    arrest,

respiratory failure, and renal failure. (R. at 38.) He was placed

on a ventilator and needed to be resuscitated. (R. at 38.) At one

point, he was considered medically dead. (R. at 38-39.)

      Terry testified that he was discharged from the hospital the

following month and was prescribed a cane. (R. at 39.) He was

readmitted to the hospital on October 16, 2019, with bilateral

pulmonary embolism (“PE”) and deep vein thrombosis (“DVT”). (R. at

650.) At that point, an inferior vena cava filter (“IVC filter”)

was inserted into his lungs to treat his PE and DVT. (R. at 650.)

Terry’s discharge report describes his condition as “improved and

quite stable hemodynamically” and noted that Terry “verbalized

understanding that despite hd being stable there is still risk of

progression and still agreed with conservative management.” (R. at

662.) Terry’s IVC filter was removed later that month. (R. at 41.)

      Terry testified that he relies on a cane to get around,

although he can go short distances in his home without it because

there are things he can hold onto for support. (R. at 39.) He also

testified that he has been more forgetful since his cardiac arrest

and that his vision has gotten noticeably worse. (R. at 39-40.) As

                                   - 3 -
 Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 4 of 30   PageID 910



a result, his doctor recommended that he stop driving. (R. at 40.)

He also suffers from bad headaches and testified that one side of

his face (which has paralysis stemming from a stroke he suffered

in 2012) has “weird nervous feelings” that “feel[] like someone’s

piercing [his] ear occasionally.” (R. at 40-41.) He testified that

his headaches are more manageable when he is not wearing his

glasses but that he cannot see at all without them. (R. at 41.)

Although he has never been formally diagnosed, Terry testified

that his doctor informed him that he has arthritis in his back.

(R. at 42.) He testified that his hands are in constant pain and

that, because of his back, he cannot pick up anything heavy and

can hardly walk.2 (R. at 42.) He is prescribed Gabapentin and

Hydrocodone to manage the pain. (R. at 42, 44.) On the average

day, Terry testified that his pain ranges between a five and seven

out of ten. (R. at 45.) He testified that he can only stand for

five or ten minutes before needing to sit down and that he can

only sit for thirty minutes before needing to move around. (R. at

42-43.) Additionally, he testified that he suffers from a blood

disorder that makes him prone to blood clots. (R. at 47.) As a

result, he spends most of his day in a recliner with his legs

elevated. (R. at 47.) In addition to his physical ailments, Terry




2Terry estimated that the most he could pick up would be ten or
twelve pounds. (R. at 44.) His estimate was based on the fact that
he occasionally makes large batches of soup. (R. at 44.)
                                   - 4 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 5 of 30   PageID 911



testified that he suffers from depression and anxiety. (R. at 45.)

He is prescribed medication for both. (R. at 45.) According to

Terry, he feels like he cannot breathe when he goes outside and is

surrounded by people. (R. at 45.) Also, he testified he cannot

concentrate or focus on tasks and he quickly forgets information

relayed to him. (R. at 46.)

     Hughes   testified     that,    based    on   the    Dictionary     of

Occupational Titles (“DOT”), Terry’s past work as a welder can be

classified as medium skilled. (R. at 49.) The ALJ posed two

hypothetical individuals to the vocational expert. First, the ALJ

asked Hughes about the employment opportunities for

     an individual the same age, education and work
     experience as that of Mr. Terry. I ask you to further
     consider the individual is limited to perform work that
     at the sedentary exertional level with additional
     restrictions as follows. They[] require the ability to
     stand and walk with an assistance, with the assistance
     of an ambulatory device, would never be able to climb –
     and that’s going to be a cane, not a, not a walker.

     . . .

     Never climb ladders, ropes and scaffolding. Occasionally
     perform all other posturals. Individual should avoid
     concentrated exposure to temperature change, vibration,
     pulmonary irritants and all exposure to hazards in the
     workplace, such as dangerous moving machinery and
     unprotected heights. Can that hypothetical individual
     perform past work?

(R. at 49-50.) Hughes testified that such an individual could not

work as a welder, but that he or she could work in numerous

unskilled, sedentary occupations, such as “touch-up screener,”


                                  - 5 -
 Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 6 of 30       PageID 912



“document preparer,” or “telephone quotation clerk.” (R. at 50.)

According to Hughes, about 100,000 jobs exist in the national

economy    that    would    be   suitable     for   the    ALJ’s    hypothetical

individual. (R. at 50-51.) The ALJ next asked Hughes

     [t]o consider that the individual would be limited to
     occasionally and frequently lifting less than ten
     pounds, would be sedentary except as noted, would not be
     able to stand and walk for more than an hour in a two-
     hour day, would never be able to climb, balance, kneel,
     crouch, crawl or stoop, would be able to occasionally
     reach all directions and handle with both upper
     extremities and should avoid concentrated exposure to
     temperature   extremes,   dust,   vibration,   humidity,
     pulmonary irritants and all exposure to hazards in the
     work place as previously defined.

(R. at 51.) According to Hughes, that person could not work any

jobs in the national economy. (R. at 51.) Counsel for Terry did

not ask Hughes any follow up questions on cross-examination.

     On June 14, 2019, the ALJ issued a written decision denying

Terry’s request for benefits. (R. at 24.) The ALJ followed the

Five Step process to reach his decision. At Step One, the ALJ

observed that Terry has not engaged in any substantial gainful

activity since January 10, 2018. (R. at 17.) At Step Two, the ALJ

found     that    Terry    suffers   from     several     severe    impairments,

including        peripheral      vascular     disease,      COPD,     peripheral

neuropathy, dysfunction of major joints, fracture of the lower

extremity, obesity, and a history of vascular insult to the brain.

(R. at 17.) In reaching this finding, the ALJ considered that Terry

suffers from depressive and anxiety disorders but observed that,

                                      - 6 -
 Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 7 of 30   PageID 913



based     on   four   broad   categories   of   mental   functioning,     these

disorders result in no more than “mild” limitations and are thus

non-severe. (R. at 18.)

      At Step Three, the ALJ opined that Terry’s impairments (or

any combination thereof) did not meet or medically equal the

severity of any of the impairments listed in 20 CFR Part 404,

Subpart P, Appendix 1. (R. at 18.) At this step, the ALJ considered

how Terry’s obesity might impact his ability to work and perform

activities of daily living. (R. at 18-19.) The ALJ also found that

Terry’s COPD does not constitute chronic pulmonary insufficiency

(Listing 3.02), that he does not suffer from peripheral arterial

disease (Listing 4.12), that he did not suffer a central nervous

system vascular accident in conjunction with any of the necessary

conditions to be considered disabling (Listing 11.04), that his

symptoms do not satisfy the conditions for peripheral neuropathy

(Listing 11.14), that he can still ambulate and perform fine and

gross movements effectively and thus does not suffer from major

dysfunction of a joint (Listing 1.02), and that there is no

evidence suggesting that he has a fractured femur, tibia, pelvis,

or tarsal bones (Listing 1.06). (R. at 19.)

      Next, the ALJ concluded that Terry had the residual functional

capacity (“RFC”) to perform sedentary work as it is defined by 20

CFR   §    416.967(a)    with   the   following    modifications:    he    can

“stand/walk with assistance of ambulatory device; never climb

                                      - 7 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 8 of 30      PageID 914



ladders, ropes, or scaffolds; occasionally climb ramps/stairs,

balance,   stoop,   kneel,     crouch    and    crawl;   avoid   concentrated

exposure to temperature extremes, vibration, pulmonary irritants,

and avoid all exposure to hazards.” (R. at 19-20.) The ALJ stated

that he “considered all symptoms and the extent to which these

symptoms   can    reasonably    be    accepted    as   consistent   with   the

objective medical evidence.” (R. at 20.) The ALJ also noted that

he   considered   all   medical      opinions    and   prior   administrative

medical findings in conducting his analysis. (R. at 20.) Based on

Terry’s RFC, the ALJ determined that Terry could not return to his

previous work as a welder. (R. at 22.) However, based on his age,

high school education, and communication skills, the ALJ found

that Terry can perform a significant number of jobs that exist in

the national economy, such as “touch up screener,” “document

preparer,” and “telephone quotation clerk.” (R. at 23.) As a

result, the ALJ found that Terry was not eligible for disability

insurance benefits. (R. at 24.)

      On April 30, 2020, the Appeals Council denied Terry’s request

to review the ALJ’s decision, making the decision final. (R. at

1.) Terry filed the instant action on June 19, 2020, seeking

reversal of the ALJ’s decision. (ECF No. 1.) Terry raised a number

of issues in his brief, including (1) that the ALJ erred in

weighing the medical opinion evidence and (2) that the ALJ did not

consider all of Terry’s impairments in determining his RFC and

                                     - 8 -
 Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 9 of 30   PageID 915



thus    the   determination    was    erroneous.    (ECF   No.    19.)   The

Commissioner filed a response brief on May 10, 2021. (ECF No. 22.)

Subsequently, Terry filed a reply brief on May 24, 2021. (ECF No.

23.)

                        II.   CONCLUSIONS OF LAW
A.     Standard of Review

       Under 42 U.S.C. § 405(g), a claimant may obtain judicial

review of any final decision made by the Commissioner after a

hearing to which he or she was a party. “The court shall have power

to enter, upon the pleadings and transcript of the record, a

judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.” 42 U.S.C. § 405(g). Judicial review of the

Commissioner's decision is limited to whether there is substantial

evidence to support the decision and whether the Commissioner used

the proper legal criteria in making the decision. Id.; Cardew v.

Comm'r of Soc. Sec., 896 F.3d 742, 745 (6th Cir. 2018); Cole v.

Astrue, 661 F.3d 931, 937 (6th Cir. 2011); Rogers v. Comm'r of

Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007). Substantial evidence

is more than a scintilla of evidence but less than a preponderance,

and is “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Kirk v. Sec'y of Health &

Human Servs., 667 F.2d 524, 535 (6th Cir. 1981) (quoting Richardson

v. Perales, 402 U.S. 389, 401 (1971)).


                                     - 9 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 10 of 30           PageID 916



     In   determining    whether   substantial      evidence          exists,    the

reviewing court must examine the evidence in the record as a whole

and “must ‘take into account whatever in the record fairly detracts

from its weight.’” Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir.

1990) (quoting Garner v. Heckler, 745 F.2d 383, 388 (6th Cir.

1984)).   If   substantial     evidence     is    found        to     support    the

Commissioner's    decision,    however,     the   court    must       affirm     that

decision and “may not even inquire whether the record could support

a decision the other way.” Barker v. Shalala, 40 F.3d 789, 794

(6th Cir. 1994) (quoting Smith v. Sec'y of Health & Human Servs.,

893 F.2d 106, 108 (6th Cir. 1989)). Similarly, the court may not

try the case de novo, resolve conflicts in the evidence, or decide

questions of credibility. Ulman v. Comm'r of Soc. Sec., 693 F.3d

709, 713 (6th Cir. 2012) (citing Bass v. McMahon, 499 F.3d 506,

509 (6th Cir. 2007)). Rather, the Commissioner, not the court, is

charged with the duty to weigh the evidence, to make credibility

determinations,    and    to   resolve      material      conflicts         in   the

testimony. Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 528 (6th

Cir. 1997); Crum v. Sullivan, 921 F.2d 642, 644 (6th Cir. 1990).

B.   The Five-Step Analysis

     The Act defines disability as the “inability to engage in any

substantial    gainful    activity    by     reason       of        any   medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

                                   - 10 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 11 of 30     PageID 917



for a continuous period of not less than 12 months.” 42 U.S.C. §

423(d)(1). Additionally, section 423(d)(2) of the Act states that:

      An individual shall be determined to be under a
      disability only if his physical or mental impairment or
      impairments are of such severity that he is not only
      unable to do his previous work but cannot, considering
      his age, education, and work experience, engage in any
      other kind of substantial gainful work which exists in
      the national economy, regardless of whether such work
      exists in the immediate area in which he lives, or
      whether a specific job vacancy exists for him, or whether
      he would be hired if he applied for work. For purposes
      of the preceding sentence (with respect to any
      individual), “work which exists in the national economy”
      means work which exists in significant numbers either in
      the region where such individual lives or in several
      regions of the country.
      Under the Act, the claimant bears the ultimate burden of

establishing an entitlement to benefits. Oliver v. Comm'r of Soc.

Sec., 415 F. App'x 681, 682 (6th Cir. 2011). The initial burden is

on the claimant to prove she has a disability as defined by the

Act. Siebert v. Comm'r of Soc. Sec., 105 F. App'x 744, 746 (6th

Cir. 2004) (citing Walters, 127 F.3d at 529); see also Born v.

Sec'y of Health & Human Servs., 923 F.2d 1168, 1173 (6th Cir.

1990). If the claimant is able to do so, the burden then shifts to

the   Commissioner   to    demonstrate       the   existence   of   available

employment    compatible     with    the      claimant's   disability      and

background. Born, 923 F.2d at 1173; see also Griffith v. Comm'r of

Soc. Sec., 582 F. App'x 555, 559 (6th Cir. 2014).

      Entitlement to Social Security benefits is determined by a

five-step sequential analysis set forth in the Social Security


                                    - 11 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 12 of 30    PageID 918



Regulations. See 20 C.F.R. §§ 404.1520 & 416.920. First, the

claimant must not be engaged in substantial gainful activity. See

20 C.F.R. §§ 404.1520(b) & 416.920(b). Second, a finding must be

made that the claimant suffers from a severe impairment. 20 C.F.R.

§§ 404.1520(a)(4)(ii) & 416.920(a)(5)(ii). In the third step, the

ALJ determines whether the impairment meets or equals the severity

criteria set forth in the Listing of Impairments contained in the

Social    Security   Regulations.    See    20   C.F.R.   §§   404.1520(d),

404.1525, 404.1526. If the impairment satisfies the criteria for

a listed impairment, the claimant is considered to be disabled. On

the other hand, if the claimant's impairment does not meet or equal

a listed impairment, the ALJ must undertake the fourth step in the

analysis and determine whether the claimant has the RFC to return

to any past relevant work. See 20 C.F.R. §§ 404.1520(a)(4)(iv) &

404.1520(e). If the ALJ determines that the claimant can return to

past relevant work, then a finding of not disabled must be entered.

Id. But if the ALJ finds the claimant unable to perform past

relevant work, then at the fifth step the ALJ must determine

whether the claimant can perform other work existing in significant

numbers     in   the    national     economy.      See    20      C.F.R.   §§

404.1520(a)(4)(v),     404.1520(g)(1),      416.960(c)(1)-(2).        Further

review is not necessary if it is determined that an individual is

not disabled at any point in this sequential analysis. 20 C.F.R.

§ 404.1520(a)(4).

                                   - 12 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 13 of 30   PageID 919



C.     Medical Opinion Evidence

       Terry’s first argument is that the ALJ erred in how he weighed

and considered the opinions of several medical providers in the

record. As a threshold matter, because Terry filed his application

for disability benefits after March 27, 2017, the ALJ was required

to adhere to 20 C.F.R. § 416.920c in how he considered and

articulated medical opinions and prior administrative medical

findings. See Jones v. Berryhill, 392 F. Supp. 3d 831, 839 (E.D.

Tenn. 2019). Under 20 C.F.R. § 416.920c(a), an ALJ “will not defer

or give any specific evidentiary weight, including controlling

weight, to any medical opinion(s) or prior administrative medical

finding(s), including those from your medical sources.” Instead,

ALJs are directed to analyze the persuasiveness of medical opinions

and prior administrative medical findings by considering five

factors: (1) supportability; (2) consistency; (3) relationship

with the claimant; (4) specialization; and (5) any other factor

“that tend[s] to support or contradict a medical opinion or prior

administrative medical finding.” 20 C.F.R. §§ 416.920c(c)(1) to

(5).    The   regulations   provide    that    the     supportability    and

consistency factors are the most important factors for an ALJ to

consider.     20   C.F.R.   §   416.920c(a).      In    articulating     the

persuasiveness of each medical source opinion, an ALJ must explain

how he considered these two factors in his or her decision; however

there is no such requirement for the other listed factors. 20

                                  - 13 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 14 of 30   PageID 920



C.F.R. §§ 416.920c(b)(1) to (2). Instead, the remaining factors

are to be considered where “two or more medical opinions or prior

administrative medical findings about the same issue are both

equally well-supported and consistent with the record but are not

exactly the same.” 20 C.F.R. § 416.920c(b)(3) (internal subsection

references omitted). In practice, “the regulations eliminate the

‘physician hierarchy,’ deference to specific medical opinions, and

assigning ‘weight’ to a medical opinion.” Lester v. Saul, No.

5:20CV1364, 2020 WL 8093313, at *10 (N.D. Ohio, Dec. 11, 2020),

report and recommendation adopted, No. 5:20CV1364, 2021 WL 119287

(N.D. Ohio Jan. 13, 2021) (quoting Ryan L.F. v. Comm'r of Soc.

Sec., No. 6:18-cv-01958-BR, 2019 WL 6468560, at *4 (D. Ore. Dec.

2, 2019)); see also Jones, 392 F. Supp. 3d at 839 (holding that

claims filed after March 27, 2017, are not subject to the treating

physician    rule   or   other   requirements     based    on     superseded

regulations) (citing Blakley v. Comm's of Soc. Sec., 581 F.3d 399,

406 (6th Cir. 2009)). Regardless, “the ALJ must still ‘articulate

how [he/she] considered the medical opinions’ and ‘how persuasive

[he/she] find[s] all of the medical opinions.’” Id. (quoting Ryan

L.F., 2019 WL 119287, at *4). As such, despite the new standards

being more relaxed than their predecessors, an ALJ must still

“provide a coherent explanation of his reasoning” in analyzing

each medical opinion. Id. at *14.

     1.     Dr. Joseph Montgomery, M.D.

                                  - 14 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 15 of 30   PageID 921



     Terry argues that the ALJ erred by giving only partial weight

to the opinion of Dr. Joseph Montgomery, M.D. Terry saw Dr.

Montgomery for a disability assessment on April 11, 2019. (R. at

740.) Dr. Montgomery opined on both Terry’s mental and physical

health. In terms of mental health limitations, Dr. Montgomery

opined that Terry has moderate to extreme limitations in his

ability to understand and carry out instructions, in large part

due to the stroke he suffered in 2012 and his history of alcohol

abuse. (R. at 744.) Dr. Montgomery also opined that Terry has

marked limitations in his ability to interact with others and

respond to changes in a routine work setting because of his

reported anxiety and depression. (R. at 745.) In terms of physical

limitations, Dr. Montgomery opined that Terry can occasionally and

frequently lift less than ten pounds, stand for no longer than two

hours in an eight-hour workday, and that his ability to push and

pull is affected by his impairments. (R. at 747-48.) Dr. Montgomery

explained that his opinions were based on

     [Terry’s] stroke in 2012 and his residual difficulty
     with walking. It requires a cane in his right hand to
     prevent falls. MRI September 2018 showed avascular
     necrosis of both hips. This is potentially crippling
     without surgery. It’s now a clotting abnormality which
     caused his stroke so orthopedic surgery would be
     dangerous.

(R. at 748.) Additionally, because of arthritis in his hands, a

rotator cuff injury, his COPD, and blood clots in his lungs that

make him short of breath after any effort, Dr. Montgomery opined

                                  - 15 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 16 of 30     PageID 922



that Terry could never balance, climb, kneel, crouch, crawl, or

stomp. (R. at 748.) He opined that Terry is limited to only

occasionally reaching in all directions and in handling objects,

but he is not limited in fingering or feeling. (R. at 749.) Dr.

Montgomery also opined that Terry was limited in experiencing

temperature extremes, dust, vibration, humidity/wetness, hazards,

and fumes/odors/chemicals/gases because of pain from his arthritis

and his shortness of breath from his COPD and blood clots in his

lungs. (R. at 750.)

      Substantial evidence supports the ALJ’s finding that Dr.

Montgomery’s      opinion   was   only   partially     persuasive.    In     his

opinion, the ALJ expressly found that Dr. Montgomery’s opinion

contained inconsistencies (both internally and with the record)

and   was   not   wholly    supported    by   the   record.   See   Pogany    v.

Berryhill, No. 4:18-CV-04103-VLD, 2019 WL 2870135, at *27 n.7

(D.S.D. July 3, 2019) (“Supportability and consistency will be the

most important factors, and usually the only factors the ALJ is

required to articulate.”). The ALJ specifically noted in his

opinion that Dr. Montgomery’s own findings “showed no evidence of

wheezing or rhonchi, no back tenderness and a negative [straight

leg raise] test” and that imaging reports from 2019 did not show

any evidence of DVT. (R. at 22, 743, 767-68.); see Rice v. Saul,

No. 20-10500, 2021 WL 1822309, at *7 (E.D. Mich. Feb. 23, 2021),

report and recommendation adopted by, Rice v. Comm’r of Soc. Sec.,

                                   - 16 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 17 of 30           PageID 923



No. 20-10500, 2021 WL 1248292 (E.D. Mich. Apr. 5, 2021) (finding

that an ALJ did not err in weighing physician opinions under §

404.1520c where the ALJ’s persuasiveness findings were “prefaced

by a thorough discussion of the treating, consultative, and non-

examining records” and “[t]he ALJ cited the treating records

showing a full range of motion in all joints, a normal gait, intact

strength,     and   intact      sensation       in    the     upper      and   lower

extremities”).      Moreover,    the     ALJ    reasoned      that      Terry’s   RFC

restricted him to “simple work activities” that were consistent

with someone of Terry’s medical profile. (R. at 22.); see Smith v.

Comm’r of Soc. Sec., No. 2:20-cv-2886, 2021 WL 1996562, at *6 (S.D.

Ohio May 19, 2021) (“The ALJ explicitly stated that she found NP

Boldon's opinion not completely supported by, or consistent with,

the administrative record and then described the evidence that led

her   to   that   conclusion.    .   .   .     That   is    all   the    regulations

require.”). That the ALJ also considered how Dr. Montgomery was

hired by counsel for Terry “and is always supportive of [Terry]’s

position” is not reversible error. 20 C.F.R. § 416.920c(c)(5)

(authorizing ALJs to consider any “other factors that tend to

support or contradict a medical opinion or prior administrative

medical finding”). As such, because substantial evidence supports

the ALJ’s finding that Dr. Montgomery’s medical opinions were only

partially persuasive, the court finds that the ALJ did not commit

reversible error.

                                     - 17 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 18 of 30   PageID 924



      2.     Dr. Donita Keown, M.D.

      Terry also argues that the ALJ committed reversible error by

giving “significant weight” to Dr. Donita Keown’s medical opinion.

Terry was examined by Dr. Keown on April 18, 2018. (R. at 576.)

Dr. Keown found (1) that Terry suffered from "[c]erebrovascular

disease resulting in probable infarct to cerebellum based on

residual symptomatology/complaint,” (2) that he was in need of

“[a]nticoagulation therapy, [and] strongly suggest[ed] alcohol

cessation,” (3) that his “[v]isual activity would likely improve

with new prescription lens, mild esotopia, would benefit from

prescription lens for refractive error,” (4) that he suffered from

“[c]hronic obstructive pulmonary disease of mild severity,” and

(5)   that   her   physical   exam    “suggests   early   congestive   heart

failure.” (R. at 578.) Dr. Keown also ordered an X-Ray of Terry’s

chest, which revealed that Terry had decreased lung volumes but

that his lungs were clear and that his pulmonary vascularity was

“normal.” (R. at 575.) Based on her findings and observations, Dr.

Keown opined that Terry “is capable [of sitting] six to eight

hours, walk[ing] or stand[ing] two to three hours, occasional[ly]

lifting of 1- to 12 pounds for items positioned at counter height”

and that Terry “should avoid unprotected elevations, alcohol use,

adapt to American Diabetic Association diet, [and] reduce [his]

body mass index to 25.” (R. at 578.)



                                     - 18 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 19 of 30   PageID 925



       In his opinion, the ALJ found that Dr. Keown’s opinion was

persuasive because it was “consistent with the totality of the

evidence and supports the reduced range of sedentary work.” (R. at

21.) The ALJ then identified portions of the record that were

consistent with Dr. Keown’s opinion, particularly how Terry had

reduced his body mass index, that his straight leg raise test was

negative, that most of his lung examinations were normal, and that

a 2019 ultrasound showed no evidence of DVT. (R. at 21.) Although

he    only   briefly   analyzed   the   persuasiveness   of   Dr.   Keown’s

opinions, earlier in his opinion the ALJ reviewed Dr. Keown’s

objective medical findings in greater detail when he walked through

Terry’s relevant medical history. (R. at 20-21.) In that section

of his opinion, the ALJ noted that Dr. Keown’s examination “showed

decreased lung volumes,” that Terry “uses inhalers for COPD,” that

Terry “measured 312 pounds and was 69.5 inches tall,” that Terry

“had full strength in the bilateral upper and lower extremities,”

that Terry “moved from a seated position to standing without

assistance,” and that Terry’s “COPD was ‘mild.’” (R. at 20-21

(citing R. at 575-78.)).

       The court finds that the ALJ’s consideration of Dr. Keown’s

opinion comports with applicable social security regulations. In

accordance with the regulations, the ALJ considered that Dr.

Keown’s opinions were consistent with the totality of the evidence

and    cited   to   objective   medical   evidence   that   supported    her

                                   - 19 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 20 of 30    PageID 926



opinions. To be sure, Dr. Keown rendered her opinions before Terry

was hospitalized in September and October 2019 and thus did not

have the entire medical record before her. However, the ALJ also

reasoned that Dr. Keown’s findings were consistent with more recent

medical evidence, in particular the January 2019 ultrasound that

“showed no evidence of DVT” and the February 2019 examination

showing that his lungs were “normal.” (R. at 21.) Under the new

regulations, an ALJ need only “articulate how [he/she] considered

the medical opinions’ and ‘how persuasive [he/she] find[s] all of

the medical opinions.’” Bovenzi v. Saul, NO. 1:20CV0185, 2021 WL

1206466, at *3 (N.D. Ohio Mar. 31, 2021) (quoting Lester, 2020 WL

8093313, at *10). The ALJ did just that and “provide[d] a coherent

explanation of his reasoning.” Lester, 2020 WL 8093313, at *14.

Consequently, the court finds that the ALJ’s finding that Dr.

Keown’s   opinion   was   persuasive    is   supported    by      substantial

evidence.

D.   Other Severe Impairments

     Next, Terry avers that the ALJ erred in how he classified

several of Terry’s impairments, ultimately resulting in a flawed

RFC determination. The ALJ advanced past Step Two in his disability

determination analysis by finding that Terry suffered from several

severe impairments, including peripheral vascular disease, COPD,

peripheral neuropathy, dysfunction of major joints, fracture of

the lower extremity, obesity, and a history of vascular insult to

                                  - 20 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 21 of 30    PageID 927



the brain. According to Terry, the ALJ should have considered

several additional impairments (his alleged cardiac arrest, DVT,

acute PE, and bilateral avascular necrosis of the bilateral hips)

as severe and that limitations from these conditions would render

him unable to enter the workforce. The ALJ did not explicitly

mention in his Step Two analysis any of the impairments that Terry

argues in his brief are severe.

     At Step Two of the ALJ’s inquiry, the ALJ is asked to

determine if the claimant suffers from any severe impairments,

i.e. “an impairment or combination of impairments significantly

limits the claimant's ability to do basic work activity.” 20 C.F.R.

§ 416.920. The Sixth Circuit has described this as a de minimis

hurdle, Rodgers v. Comm’r of Soc. Sec., 486 F.3d 234, 243 n.2 (6th

Cir. 2007) (citing Higgs v. Bowen, 880 F.2d 860, 862 (6th Cir.

1988)),   designed   to     “screen   out   totally   groundless    claims.”

Anthony v. Astrue, 266 F. App’x 451, 457 (6th Cir. 2008) (quoting

Farris v. Sec'y of Health & Human Servs., 773 F.2d 85, 89 (6th

Cir. 1985)). Thus, once the ALJ finds that the claimant suffers

from at least one severe impairment, it is not reversible error

for an ALJ to decline to classify an additional impairment as

severe,   provided   “the    ALJ   considers   all    of   the   individual’s

impairments” in later steps. Kirkland v. Comm’r of Soc. Sec., 528

F. App’x 425, 427 (6th Cir. 2013); see also Kestel v. Comm’r of

Soc. Sec., 756 F. App’x 593, 597 (6th Cir. 2018) (holding that

                                   - 21 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 22 of 30   PageID 928



once the ALJ determined one of the claimant’s impairments was

severe, it was “unnecessary” to decide whether there was any error

in classifying a separate impairment as non-severe).

     In the instant case, the ALJ found that Terry suffered from

several severe impairments and proceeded to advance to the next

steps in his disability determination analysis. Thus, the ALJ did

not commit reversible error. See Hedges v. Comm'r of Soc. Sec.,

725 F. App'x 394, 395 (6th Cir. 2018) (per curium) (if an ALJ finds

at least one impairment to be severe and goes on to consider all

of the impairments in the remaining steps, “whether the ALJ

characterized [claimant’s] . . . impairments as severe or nonsevere

at step two is ‘legally irrelevant’ and does not amount to error.”)

(quoting 20 C.F.R. § 404.1545(e) and Anthony, 266 F. App’x at 457);

Overton v. Comm'r of Soc. Sec., No. 16-2444, 2018 WL 3458495, at

*5 (W.D. Tenn. July 18, 2018) (“Because the ALJ is [subsequently]

required to consider all of a claimant's impairments (severe and

non-severe), ‘[t]he fact that some of [claimant's] impairments

were not deemed to be severe at Step Two is therefore legally

irrelevant.’”) (quoting Anthony, 266 F. App'x at 457).

     This conclusion, however, does not answer the question of

whether the ALJ sufficiently considered all of Terry’s impairments

(both severe and not) in determining his RFC at Step Four. 20

C.F.R. § 416.945(e) (instructing ALJs to “consider the limiting

effects of all [claimant’s] impairment(s), even those that are not

                                  - 22 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 23 of 30               PageID 929



severe,     in     determining       [claimant’s]          residual       functional

capacity”); see SSR 96-8p, 1996 WL 374184 (July 2, 1996) (“In

assessing [residual functional capacity], the adjudicator must

consider    limitations    and    restrictions           imposed    by   all     of   an

individual’s impairments, even those that are not ‘severe.’”). A

claimant’s RFC is “the most she can do despite the combined effect

of her credible limitations.” McCurrie v. Saul, No. 19-1081-jay,

2020 WL 7866189, at *3 (W.D. Tenn. May 8, 2020) (citing 20 C.F.R.

§§ 404.1545, 416.945). The Sixth Circuit has reasoned that an RFC

is “meant to describe the claimant's residual abilities or what

the claimant can do, not what maladies a claimant suffers from —

though the maladies will certainly inform the ALJ's conclusion

about the claimant's abilities.” Howard v. Comm'r of Soc. Sec.,

276 F.3d 235, 240 (6th Cir. 2002).

      That said, “some courts [have] found reversible error when

the step four analysis was ‘devoid of any explicit reference to

[the non-severe] impairments’ and the ALJ failed to ‘address or

include    any   limitations’     from      those    impairments         in    the    RFC

determination.” Booth v. Saul, No. 19-10824, 2020 WL 5522987, at

*2 (E.D. Mich. Aug. 27, 2020) (quoting Stephens v. Astrue, No. 09–

55–JBC, 2010 WL 1368891, at *2 (E.D. Ky. March 31, 2010)). However,

this requirement simply requires that the ALJ make it clear that

any   potential     limitations      from     both       severe    and    non-severe

impairments      were   considered    in     his    or    her     analysis      of    the

                                     - 23 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 24 of 30       PageID 930



claimant’s RFC. See Emard v. Comm'r of Soc. Sec., 953 F.3d 844,

851 (6th Cir. 2020) (“[An] ALJ need not specifically discuss all

nonsevere      impairments       in     the     residual-functional-capacity

assessment when the ALJ makes clear that her decision is controlled

by SSR 96-8p.”); Miller v. Comm'r of Soc. Sec., 524 F. App'x 191,

194 (6th Cir. 2013) (holding that “[t]o the extent that the ALJ

erred by failing to find that Miller's cognitive and personality

deficits constituted severe impairments, the error was harmless

because the ALJ adequately took into account the effects of those

deficits” when making his RFC assessment); Ferguson v. Berryhill,

No. 18-cv-01152-TMP, 2019 WL 1569351, at *4 (W.D. Tenn. Apr. 11,

2019) (finding that it was not reversible error for an ALJ to not

classify an impairment as severe where he considered the claimant's

alleged   impairments     throughout      his   decision).   As   such,   while

“[t]he ALJ's specific determination of RFC must be supported by

substantial evidence, . . . the claimant bears the burden of

demonstrating the need for a more restrictive RFC.” Rice, 2021 WL

1248292, at *3 (citing Jordan v. Comm'r of Soc. Sec., 548 F.3d

417, 423 (6th Cir. 2008)).

     In the instant case, Terry argues that the ALJ neglected to

include his cardiac arrest, DVT, acute PE, and bilateral avascular

necrosis of the bilateral hips in the RFC determination. Upon

review    of   the   decision,    the   undersigned    finds   that    the   ALJ

sufficiently considered each of the aforementioned non-severe

                                      - 24 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 25 of 30   PageID 931



impairments   in   crafting   Terry’s    RFC.   For   instance,    the   ALJ

acknowledged that Terry was hospitalized for twenty-two days for

cardiac arrest. (R. at 21.) While the ALJ did not go in depth into

Terry’s medical records from the time he was hospitalized and

suffered a cardiac arrest, the ALJ cited to a section of the record

where Terry was discharged from the hospital as “quite stable

hemodynamically” and where the physician noted that surgery was

unnecessary because the incident was “not causing him any physical

symptoms.” (R. at 662.); see Rice, 2021 WL 1822309, at *7. Terry

was subsequently instructed to return to the emergency department

if his condition worsened or if he experienced any sort of sudden

back/flank pain or bleeding. (R. at 662.) However, when Terry was

readmitted to the hospital four days later, the ALJ noted that

Terry was treated for DVT and pulmonary edema — not anything

associated with his recent cardiac arrest. (R. at 21.) Moreover,

since being discharged for a second time in October of 2018, Terry

does not identify any functional limitations that stem directly

from his cardiac arrest. See Griffeth v. Comm’r of Soc. Sec., 217

F. App’x 425, 429 (6th Cir. 2007) (“A claimant's severe impairment

may or may not affect his or her functional capacity to do work.

One does not necessarily establish the other.”) (quoting Yang v.

Comm'r of Soc. Sec., No. 00-10446-BC, 2004 WL 1765480, at *5 (E.D.

Mich. July 14, 2004)). The fact that Terry suffered a cardiac



                                  - 25 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 26 of 30        PageID 932



arrest is therefore insufficient to show that the ALJ lacked

substantial evidence for his RFC determination.

     Similarly,     in     reciting    Terry’s   medical    history,    the   ALJ

observed that an ultrasound in January 2019 found no evidence of

DVT. (R. at 21.) This was around the time that Terry’s IVC filter

(which had been installed to treat his DVT and pulmonary edema

during his previous stint in the hospital) was removed. (R. at

650, 755.) While he does not mention PE by name, the ALJ also noted

that just months later, in February 2019, an examination showed

that Terry’s lungs were normal. (R. at 21.) Indeed, the report

that the ALJ referred to in making that observation listed both PE

and DVT as ailments that were considered “resolved.” (R. at 755.)

This is in line with Terry’s condition before he was hospitalized,

when, in April 2018, a radiology report found that, although Terry

exhibited low lung volumes, his pulmonary vascularity was normal

and, his lungs were clear. (R. at 575.) Additionally, the ALJ

included limitations to Terry’s exposure to pulmonary irritants in

his RFC determination. (R. at 19-20.) As for Terry’s alleged

bilateral avascular necrosis in his hips, the ALJ pointed out that

an MRI showed that Terry suffered from “avascular necrosis of both

hips.”   (R.   at   21.)    However,    the    ALJ   also   noted   that   “until

recently, [Terry] had a normal gait/station” and that Terry’s

straight leg test results were negative. (R. at 21.) Moreover, in

considering whether Terry’s severe impairment of dysfunction of a

                                      - 26 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 27 of 30           PageID 933



major joint constituted a major impairment, the ALJ opined that

Terry had “neither established that he is unable to ambulate

effectively, nor established that he is unable to perform fine and

gross movements effectively.” (R. at 19.) That the ALJ considered

Terry’s bilateral necrosis is further evidenced by the fact that

his RFC is limited to sedentary work and that he can only be

required to stand or walk with assistance from an ambulatory device

— i.e. his cane. (R. at 19-20.) Therefore, for each of these

alleged impairments, the ALJ’s opinion is sufficient to show that

he considered (and sometimes included in part) their corresponding

limitations in crafting his RFC.

      Terry     argues    in   his        brief   that,    cumulatively,      these

impairments limit him to “less than light work; a significant

limitation to be sure.” (ECF No. 19 at 13.) The undersigned notes,

however, that the ALJ found that Terry could perform sedentary

work with several additional limitations, meaning that the ALJ’s

RFC   already    limits   Terry      to    less   than    what   social    security

regulations define as light work.3 (R. at 19-20.) Beyond reciting


3Sedentary work is defined as work involving “lifting no more than
10 pounds at a time and occasionally lifting or carrying articles
like docket files, ledgers, and small tools. Although a sedentary
job is defined as one which involves sitting, a certain amount of
walking and standing is often necessary in carrying out job
duties.” 20 C.F.R. § 404.1567(a). Light work is defined as work
involving “lifting no more than 20 pounds at a time with frequent
lifting or carrying of objects weighing up to 10 pounds. Even
though the weight lifted may be very little, a job is in this
category when it requires a good deal of walking or standing, or
                                      - 27 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 28 of 30   PageID 934



the aforementioned impairments, stating that they limit Terry to

less than light work, and directing the court to findings by

“examining physicians” (presumably Dr. Montgomery), Terry does not

articulate   how   exactly    these   impairments    further      limit   his

residual abilities to work. See Howard, 276 F.3d at 240. Without

more, Terry does not satisfy his burden of “proving [his] lack of

residual functional capacity.” Jordan, 548 F.3d at 423 (citing Her

v. Comm'r of Soc. Sec., 203 F.3d 388, 389–90 (6th Cir. 1999)).

Thus, Terry’s argument that the ALJ’s RFC determination is not

supported by substantial evidence because of the aforementioned

non-severe impairments does not warrant remand. See Mokbel-Aljahmi

v. Comm’r of Soc. Sec., 732 F. App’x 395, 400 (6th Cir. 2018)

(“[O]n review, it is not for [the court] to decide if there was

evidence in favor of [claimant]’s position. [The court] decide[s]

only whether there was substantial evidence to support the ALJ’s

decision. If so, [the court] defer[s] to that decision even in the

face of substantial evidence supporting the opposite conclusion.”

(internal citations omitted)).




when it involves sitting most of the time with some pushing and
pulling of arm or leg controls. To be considered capable of
performing a full or wide range of light work, you must have the
ability to do substantially all of these activities.” 20 C.F.R. §
404.1567(b). “If someone can do light work, we determine that he
or she can also do sedentary work, unless there are additional
limiting factors such as loss of fine dexterity or inability to
sit for long periods of time.” 20 C.F.R. § 404.1567(b).
                                  - 28 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 29 of 30        PageID 935



      Additionally, Terry challenges the ALJ’s RFC determination by

arguing that it did not account for the vocational expert’s

testimony in response to the second hypothetical. It is well

settled that “[a]n ALJ is not required to rely on ‘alternate

hypothetical[s] based on [claimant]’s preferred theory of the

case.’” Willis v. Comm’r of Soc. Sec., No. 20-cv-1066-TMP, 2021 WL

1687316, at *8 (W.D. Tenn. Apr. 29, 2021) (quoting Blythe v.

Berryhill, No. 18-1028-TMP, 2019 WL 4277000, at *10 (W.D. Tenn.

Sept. 10, 2019)). The ALJ’s second hypothetical was based on Dr.

Montgomery’s proposed limitations. This court has already found

that the ALJ did not err in concluding that Dr. Montgomery’s

opinion was only partially persuasive. See Blythe, 2019 WL 4277000,

at *10 (holding that an ALJ satisfies his or her obligation under

social security regulations where he or she “incorporated . . .

specific limitations he [or she] ultimately found credible into a

hypothetical    question”       for    the     vocational     expert      and   for

determining the claimant’s RFC); Her, 203 F.3d at 389–90 (“Even if

the evidence could also support another conclusion, the decision

of the [ALJ] must stand if the evidence could reasonably support

the conclusion reached.”). As such, it was not error for the ALJ

to   decline   to   adopt   a   hypothetical       that     was   based    on   Dr.




                                      - 29 -
Case 1:20-cv-01133-tmp Document 24 Filed 06/02/21 Page 30 of 30   PageID 936



Montgomery’s opinion, and this too is not a reason to remand the

ALJ’s decision.4

                            III. CONCLUSION

     For   the   reasons   above,    the   Commissioner’s    decision     is

supported by substantial evidence and is hereby AFFIRMED.

     IT IS SO ORDERED.


                            /s/ Tu M. Pham_________________________
                            TU M. PHAM
                            Chief United States Magistrate Judge

                            June 2, 2021___________________________
                            Date




4Terry briefly points to several other alleged errors in the ALJ’s
decision, including that he gave no weight to Terry’s testimony
and that the ALJ erred by giving significant weight to the opinions
of non-examining medical sources. These arguments, however, are
raised only in a conclusory manner without any legal argument. As
such, they are deemed waived. See Burns v. Saul, No. 1:19-cv-
01255-jay, 2020 WL 8116174, at *3 (W.D. Tenn. Sept. 29, 2020)
(“[T]he court is under no obligation to scour the record for errors
not identified by the claimant, and arguments not raised and
supported in more than a perfunctory manner may be deemed waived.”)
(citing Howington v. Astrue, No. 2:08-CV-189, 2009 WL 2579620, at
*6 (E.D. Tenn. Aug. 18, 2009) and Woods v. Comm'r of Soc. Sec.,
No. 1:08-CV-651, 2009 WL 3153153, at *7 (W.D. Mich. Sept. 29,
2009)).
                                  - 30 -
